Citation Nr: 1640342	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  10-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for cervical spinal stenosis.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depressive disorder and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1984. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a VA RO.  

In May 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

These matters were remanded by the Board for further development in November 2013 and November 2014.  Unfortunately, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the claims on appeal.  The service connection issues on appeal were remanded by the Board in November 2014 in order to obtain post-service medical treatment records from Altus Air Force Base (AFB) for the period of July 1984 to June 1994.  A January 2015 email correspondence from Altus AFB noted that the Veteran had no records there.  A January 2015 response from the National Personnel Records Center (NPRC) noted that Altus AFB had been called and had indicated that they had no records and that all records were sent to the NPRC.  This response further noted that a search was conducted for 1994 military retiree outpatient records from Altus AFB Hospital but no records were located.  The outpatient records were retired to and filed at NPRC by the name of the facility at which the member was last treated.  Outpatient records are cumulative, so the dates treated prior to the last treatment are irrelevant.  

Unfortunately, the Board finds that these issues must be remanded once again in order to attempt to obtain post-service treatment records from Altus AFB.  At his May 2013 hearing, the Veteran testified that, when he got out of service, he did not seek treatment anywhere other than local medical doctors and the Air Force Hospital in Altus.  Therefore, it is possible that the Veteran was last treated at this facility much earlier than 1994.  The response described above indicates that records are filed according to the last date treated, and that a search for 1994 records was negative.  What is not entirely clear from this response is if the Veteran was incorrect, and his last year treated at Altus AFB was, perhaps, 1992 or 1993, whether the search conducted would have revealed such records.  As such, the Board finds that further attempts should be made to obtain these records. 

Additionally, with regard specifically to the Veteran's sleep apnea claim, the Veteran asserted in an April 2015 statement that his sleep apnea could be related to his service-connected deviated nasal septum, status post septoplasty.  In December 2009, the Veteran underwent a VA examination for his sleep apnea.  The examiner reviewed the claims file and noted the Veteran's report of an onset date of obstructive sleep apnea in 1968.  The Veteran reported that his sleep apnea started soon after a 1968 malar fracture surgery.  He reported that he never snored prior to the 1968 motor vehicle accident and snored afterwards, as well as had apnea noted by his wife and son.  A sleep study in the 1990s showed positional sleep apnea.  The examiner determined that the cause of the Veteran's sleep apnea is most likely a closing of the upper throat region (not near the facial fracture region) when he lays flat to sleep.  This region relaxes and closes off causing the obstruction.  The examiner noted that the basic science of obstructive sleep apnea is the rationale for this opinion.  The fact that the UPS did not help and that the obstructive sleep apnea is positional speaks against the obstruction being near the facial fracture site, according to the examiner.  While the December 2009 VA examiner discussed the possible relation between the Veteran's sleep apnea and his malar fracture, she did not discuss the possibility that the Veteran's sleep apnea could be related to or aggravated by his service-connected deviated septum.  Such a medical opinion should be requested on remand.  

TDIU and PTSD rating

In an October 2015 rating decision, the Veteran was denied entitlement to TDIU and granted service connection for PTSD with depressive disorder and anxiety disorder.  He subsequently filed a timely notice of disagreement (NOD) in January 2016 with regard to the denial of entitlement to TDIU and to the 50 percent evaluation assigned to the Veteran's service-connected PTSD with depressive disorder and anxiety disorder.  The Veteran has not been afforded a statement of the case (SOC) addressing these issues.  As such, these claims are remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a SOC as to the issues of entitlement to TDIU and entitlement to an evaluation in excess of 50 percent for service-connected PTSD with depressive disorder and anxiety disorder.  He should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2. Request all available Altus AFB treatment records from the NPRC for the years of 1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1992, and 1993.  Individual requests for each year should be made, if necessary.  

3. Return the claims file to the VA examiner who provided the December 2009 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed sleep apnea was caused or aggravated by his service-connected deviated septum.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

If additional examination is needed to render the above-requested opinion, such should be provided.

4. Then, readjudicate the Veteran's sleep apnea, migraine headache, cervical spine stenosis, and tinnitus claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).

	(CONTINUED ON NEXT PAGE)


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




